Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 4, 6-11, 13, 14, 16-20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is a mechanism provided for virtually rendering a portion of a three- dimensional (3D) object to a user via a tactile display. The mechanism receives a selection of the 3D object to be virtually rendered to a user. The mechanism identifies a subset of cells of a plurality of cells that form the tactile display required to virtually render a portion of the 3D object that will be virtually contacted by the tactile display. The mechanism selectively controls a fluid flow to the subset of cells that form the tactile display to render a sensation associated with the portion of the3D object on skin of the user wearing the tactile display, wherein the fluid flow to each cell the subset of cells is provided via one or more electrostatic accelerator pumps.
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was a tactile display, computer program product, and a method including, inter alia, 
wherein the fluid flow to each cell the subset of cells is provided via one or more electrostatic accelerator pumps, wherein the fluid flow to each cell in the subset of cells is controlled via a flow control device between the cell and the electrostatic accelerator pump providing the fluid flow to the cell, wherein each flow control device is coupled to the associated cell via an associated pneumatic tube, and wherein the pneumatic tube is manufactured out of a material from a group consisting of nylon, polyethylene, polyurethane, and polyvinyl chloride (PVC), of claims 1, 11 and 20 (fig. 3).
Gallo et al. (US 2016/0238040) teaches a multimodal haptic device operating as a closed-loop system, the device including a pipeline configured to allow a closed-loop flow of a fluid medium, a manifold operatively connected to the pipeline, the manifold having a pump and a valve to control and regulate a flow of the fluid medium along the pipeline, and a display unit operatively connected to the pipeline, the display unit having a tactile display and a valve operatively connected to the tactile display for regulating an efflux of the fluid medium from the tactile display into the pipeline.
Lee et al. (US 2014/0002390) teaches an input apparatus with haptic feedback by a stimulus transferring unit using electrostatic force.
Neither Gallo nor Lee, individually or in combination, teaches or suggests above features as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684.  The examiner can normally be reached on Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TOM V SHENG/Primary Examiner, Art Unit 2628